                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 ERIC JAVON KENNER                                               CIVIL ACTION


 VERSUS                                                          NUMBER: 19-11669


 JAMES B. NUTTER &                                               SECTION: S (1)
 COMPANY

                                            ORDER

       The Court, after considering the complaint, the record, the applicable law, the Magistrate

Judge’s Report and Recommendation, and finding that as of this date the plaintiff has filed no

objections to the Magistrate Judge’s Report and Recommendation, hereby approves the Magistrate

Judge’s Report and Recommendation and adopts it as its opinion. Accordingly,

       IT IS ORDERED that the lawsuit is DISMISSED without prejudice.

       New Orleans, Louisiana, this 3rd day of October, 2019.


                                            ________________________________
                                                MARY ANN VIAL LEMMON
                                            UNITED STATES DISTRICT JUDGE
